Citation Nr: 1508401	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss. 

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983 and from September 1984 to November 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2009 VA Form 9 Appeal, the Veteran requested a Travel Board hearing with the Board.  In a letter dated in November 2014, the Veteran and his representative were informed by the RO that his hearing was scheduled for December 2014.  The Veteran failed to appear for his hearing.  The Board considers his request for a hearing to be withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2012 Decision Review Officer Conference at the RO, the Veteran withdrew his appeals pertaining to service connection for memory loss and chronic fatigue syndrome.
2.  A left shoulder disability is not currently manifest and did not manifest at any point during the appeal period. 

3.  A right ankle disability is not currently manifest and did not manifest at any point during the appeal period. 

4.  A left ankle disability is not currently manifest and did not manifest at any point during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for memory loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2012 Decision Review Officer Conference at the RO, the Veteran withdrew his appeals pertaining to service connection for memory loss and chronic fatigue syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in an August 2007 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in March 2014 to determine the nature and etiology of his claimed left shoulder and ankle disabilities.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

III.   Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  Service Connection for a Left Shoulder Disability

The Veteran contends that he has a left shoulder disability that is due to active service.  The evidence of record, however, establishes that the Veteran does not have a current left shoulder disability.

The Veteran's treatment records show that he is not currently receiving treatment for a left shoulder disability.

In March 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left shoulder disability.  The Veteran reported that his  only left shoulder symptom was that sometimes it felt like a "vice."  Ranges of motion measurements showed flexion and abduction to 180 degrees.  There was no pain on motion, pain on palpation, ankylosis, instability, rotator cuff conditions, or guarding.  Additionally, there was no tenderness or pain on palpation of the acromioclavicular and sternoclavicular joints.  Imaging studies were normal.  The VA examiner opined that the Veteran's left shoulder was normal and there was no indication of bursitis.

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current left shoulder disability.  In this regard, the Board finds it highly probative that the VA examiner opined that the Veteran's left shoulder was normal based upon an examination and imaging studies and provided a thorough rationale in support of his conclusion.  

The Board has considered the Veteran's statements that he has a left shoulder disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current left shoulder disability.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the VA examination report.  

The record establishes that the Veteran served in Southwest Asia.  Therefore, the Board has considered the provisions of the law regarding Persian Gulf War veterans.

Clearly, the Veteran has reported that he has manifestations involving joint and or muscle pain.  Furthermore, there is no diagnosis to account for his complaints.  However, as with all compensation laws, there must be a disability.  Sections 1110 and 1131 require the existence of a disability that is the term, "disability", as contemplated by the VA regulations, means "impairment in earning capacity resulting from . . . [all types of] diseases or injuries [encountered as a result of or incident to military service] and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). . . .Such a definition of "disability" follows the overall statutory and regulatory purpose of the veterans compensation law.  This purpose is reflected in the ratings system, which rates different mental and physical maladies based upon diminished earning capacity.  Whereas section 1110 and 1131 require disability due to a disease or injury, section 1117 does not require the identification of a disease or injury.  However, there must still be disability.  Here, despite the complaints, all examinations have been normal.  There are no signs in the medical sense or non-medical indicators that are capable of independent verification. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a left shoulder disability.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a left shoulder disability under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for a Right and Left Ankle Disability

The Veteran contends that he has a right and left ankle disability that are due to active service.  The evidence of record, however, establishes that the Veteran does not meet the criteria for establishing a current right ankle disability and left ankle disability.

The Veteran's treatment records show that the Veteran is not currently receiving treatment for a left ankle or right ankle disability.

In March 2014 the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right and left ankle disabilities.  The Veteran reported that his right ankle "locked up" on him and that he felt popping.  He stated that his left ankle ached and felt swollen.  Ranges of motion measurements showed plantar flexion of 45 degrees or greater in both ankles and dorsiflexion 20 degrees or greater in both ankles.  There was no pain on motion in either ankle.  Additionally, repetitive use testing yielded the same results bilaterally.  There was no pain on palpation, laxity, or ankylosis in either ankle.  Imaging studies showed normal findings bilaterally.  The VA examiner opined that both ankles were normal.

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a right ankle or left ankle disability.  In this regard, the Board finds it highly probative that the VA examiner opined that the Veteran's ankles were normal based upon an examination and imaging studies and provided a thorough rationale in support of his conclusions.  

The Board has considered the Veteran's statements that he has a right ankle and left ankle disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno, 6 Vet. App. 465 at 469.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 at 1377.  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current right ankle or left ankle disability.  The Veteran's lay assertions are therefore afforded less probative weight than the VA examination report.  

The record establishes that the Veteran served in Southwest Asia.  Therefore, the Board has considered the provisions of the law regarding Persian Gulf War veterans.

Clearly, the Veteran has reported that he has manifestations involving joint and or muscle pain.  Furthermore, there is no diagnosis to account for his complaints.  However, as with all compensation laws, there must be a disability.  Sections 1110 and 1131 require the existence of a disability that is the term, "disability", as contemplated by the VA regulations, means "impairment in earning capacity resulting from . . . [all types of] diseases or injuries [encountered as a result of or incident to military service] and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). . . .Such a definition of "disability" follows the overall statutory and regulatory purpose of the veterans compensation law.  This purpose is reflected in the ratings system, which rates different mental and physical maladies based upon diminished earning capacity.  Whereas section 1110 and 1131 require disability due to a disease or injury, section 1117 does not require the identification of a disease or injury.  However, there must still be disability.  Here, despite the complaints, all examinations have been normal.  There are no signs in the medical sense or non-medical indicators that are capable of independent verification. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a left ankle or right ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich, 104 F.3d at 1328.  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer, 3 Vet. App. 223 at 225.  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez, 259 F.3d at 1356.  In this case, there is no ankle disability that resulted from a disease or injury.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a left ankle or right ankle disability under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for memory loss is dismissed.

Service connection for chronic fatigue syndrome is dismissed.

Service connection for a left shoulder disability is denied. 

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied.


REMAND

The Veteran was afforded a VA examination in February 2008.  The VA examiner determined that the Veteran currently has bilateral hearing loss and tinnitus.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to his active military service because his hearing was normal at the time of his military discharge.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also referred to medical research that supported his opinion.  However, the examiner did not consider the Veteran's competent lay statements of experiencing hearing loss in service.  Moreover, the examiner did find that the Veteran's tinnitus was caused by his in-service noise exposure.  Therefore, the Board finds that the February 2008 VA examiner provided inadequate rationale for the negative nexus opinion for the bilateral hearing loss disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that another medical opinion is needed regarding the etiology of the Veteran's current bilateral hearing loss disability.  
Accordingly, the case is REMANDED for the following actions:

1.  Ask the February 2008 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss.

The examiner must express an opinion addressing the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss disability is related to his active military service, to include his in-service noise exposure ?

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss disability, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active military service.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


